--------------------------------------------------------------------------------

Exhibit 10.1


AMENDMENT TO CREDIT AGREEMENT




This Amendment to Credit Agreement (this "Amendment") is dated as of the 30th
day of May, 2012 and is by and between Orbit International Corp., Behlman
Electronics, Inc., Tulip Development Laboratory, Inc. and Integrated Consulting
Services, Inc. d/b/a Integrated Combat Systems (each a "Borrower" and
collectively, the "Borrowers"), and Capital One, National Association ("Bank")
(this "Amendment").


WHEREAS, on March 10, 2010 the Bank made available to the Borrowers a line of
credit in the amount of $3,000,000.00 and a term loan in the amount of
$4,654,761.84 pursuant to a Credit Agreement dated as of March 10, 2010 between
the Borrowers and the Bank (as amended from time to time, the "Credit
Agreement") and evidenced by, respectively, a Line of Credit Note dated March
10, 2010 from the Borrowers to the Bank (as amended from time to time, the "Line
of Credit Note") and the Term Loan Note dated March 10, 2010 from the Borrowers
to the Bank (as amended from time to time, the "Term Loan Note") and secured by
a Security Agreement dated March 10, 2010 from the Borrowers to the Bank (the
"Security Agreement") (the Credit Agreement, the Line of Credit Note, the Term
Loan Note, the Security Agreement, and all other documents executed and
delivered in connection therewith, collectively, the "Financing Documents");


WHEREAS, the Borrowers have requested that the Bank modify certain covenants set
forth in the Credit Agreement and waive compliance with certain covenants set
forth in the Credit Agreement to which the Bank has agreed provided the
Borrowers enter into this Amendment;


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Borrowers and the Bank hereby agree as
follows:


1.             Capitalized terms not defined herein shall have the meaning set
forth in the Credit Agreement.


2.             The definitions of "Applicable Margin" and “Line of Credit
Maturity Date” set forth in Section 1.01 of the Credit Agreement are hereby
amended to read in their entirety as follows:


"Applicable Margin" means (i) with respect to Line of Credit Loans which are
LIBOR Loans, two percent (2.00%) and with respect to Line of Credit Loans which
are Prime Rate Loans, zero percent (0%), and (ii) with respect to the Term Loan
which is a LIBOR Loan, three percent (3.00%) and with respect to the Term Loan
which is a Prime Rate Loan, zero percent (0%).
 
“Line of Credit Maturity Date” means June 1, 2013.

 
1

--------------------------------------------------------------------------------

 


3.             Section 2.01(b) of the Credit Agreement is hereby amended to read
in its entirety as follows:


(b)           Each Line of Credit Loan shall be a LIBOR Loan or a Prime Rate
Loan as a Borrower may request subject to and in accordance with the terms and
conditions hereof. Subject to the other provisions of this Agreement, Line of
Credit Loans of more than one Type may be outstanding at the same time.  Each
such request shall be submitted to Bank on the Bank’s standard form, a copy of
which is attached hereto as Exhibit C.  Notwithstanding anything to the contrary
contained herein, not more than four (4) LIBOR Loans shall be outstanding at any
time under the Line of Credit Commitment.


4.             Section 2.07 of the Credit Agreement is hereby amended and
restated in ite entirety as follows:


Section 2.07. Interest Periods. In the case of each LIBOR Loan, the Borrowers
shall select an Interest Period in accordance with the definition of Interest
Period in “Definitions”, subject to the following limitations (1) no Interest
Period shall have a duration of less than one (1) month, and (2) no Interest
Period of particular duration with respect to a LIBOR Loan may be selected by
the Borrowers if Bank determines, in its sole discretion, that a LIBOR Loan with
such maturities are not generally available.
 
5.             The last sentence of Section 5.07 of the Credit Agreement is
hereby amended to read in its entirety as follows:


In addition, the Bank shall have the right to obtain a field examination of the
Borrowers’ Accounts and inventory, at Borrowers’ expense, by the Bank’s field
examiner or an outside firm engaged by the Bank, in either case at Borrowers’
expense, at any time provided that so long as no Event of Default has occurred
and is continuing, such field examination shall not be required more than once
in any twelve (12) month period.  Currently, the cost of a field examination is
$950.00 per day per examiner plus expenses.
 
6.             Section 5.10(4) of the Credit Agreement is hereby amended to read
in its entirety as follows:


(4)           Borrowing Base Certificate. (a) Within fifteen (15) days of the
end of each month, a Borrowing Base Certificate with an accounts receivable
aging schedule (including the scheduling of all respective due dates and cancel
dates and setting forth those due more than 30 days, 60 days, 90 days, 120 days
and over 121 days), and (b) within fifteen (15) days of the end of each quarter,
(i) a quarterly summary report of inventory broken down by raw material,
finished goods and work-in-process which quarterly summary report shall be as of
the date of the end of the most recent fiscal quarter, and (b) a schedule of all
backlog work in process and completed contracts in the form attached hereto as
Exhibit I in substance reasonably satisfactory to the Bank.
 
7.             Section 5.12 of the Credit Agreement is hereby deleted in its
entirety.

 
8.             Section 6.11 of the Credit Agreement is amended to add the
following:


(provided the repurchase of stock shall be permitted only if such repurchase
will not cause a violation of any financial covenants set forth in Article VII
herein)


9.             Section 7.04 of the Credit Agreement is hereby deleted in its
entirety.


10.           Exhibit H of the Credit Agreement is hereby amended and restated
in its entirety as follows:


[CONTINUED ON NEXT PAGE]

 
2

--------------------------------------------------------------------------------

 

[page4.jpg]



11.           The following Exhibit I is hereby added to the Credit Agreement:


[CONTINUED ON NEXT PAGE]

 
3

--------------------------------------------------------------------------------

 

[page6.jpg]

 
4

--------------------------------------------------------------------------------

 

12.           The Bank hereby agrees to release the Cash Deposit previously
pledged to the Bank.


13.           The Blocked Account Agreement dated as of April 20, 2011 between
Tulip Development Laboratory, Inc. and the Bank, the Blocked Account Agreement
dated as of April 20, 2011 between Orbit International Corp. and the Bank, the
Blocked Account Agreement dated as of April 19, 2011 between Integrated
Consulting Services, Inc. d/b/a Integrated Combat Systems and the Bank, and the
Pledge Agreement dated as of October 17, 2011 between the Borrowers and the Bank
are each hereby terminated.


14.           The obligation of the Bank to enter into this Amendment is subject
to the following:


(a)           Receipt by the Bank of a fully executed counterpart of this
Amendment from the Borrowers;


(b)           The Borrowers shall pay to the Bank all of its out-of-pocket fees
and disbursements incurred by the Bank in connection with this Amendment,
including legal fees incurred by the Bank in the preparation, consummation,
administration and enforcement of this Amendment.


15.           The Borrowers ratify and reaffirm the Financing Documents and the
Financing Documents, as hereby amended, shall remain in full force and effect.


16.           The Borrowers represent and warrant that (a) the representations
and warranties contained in the Credit Agreement are true and correct in all
material respects as of the date of this Amendment, (b) no condition, at, or
event which could constitute an event of default under the Credit Agreement, the
Notes or any other Financing Documents exists, and (c) no condition, event, act
or omission has occurred, which, with the giving of notice or passage of time,
would constitute an event of default under the Credit Agreement, the Notes or
any other Financing Document.


17.           The Borrowers acknowledge that as of the date of this Amendment
they have no offsets or defenses with respect to all amounts owed by it to the
Bank arising under or related to the Financing Documents on or prior to the date
of this Amendment.  The Borrowers fully, finally and forever release and
discharge the Bank and its successors, assigns, directors, officers, employees,
agents and representatives from any and all claims, causes of action, debts and
liabilities, of whatever kind or nature, in law or in equity, whether now known
or unknown to them, which they may have and which may have arisen in connection
with the Financing Documents or the actions or omissions of the Bank related to
the Financing Documents on or prior to the date hereof.  The Borrowers
acknowledge and agree that this Amendment is limited to the terms outlined above
and shall not be construed as an agreement to change any other terms or
provisions of the Financing Documents.  This Amendment shall not establish a
course of dealing or be construed as evidence of any willingness on the Bank’s
part to grant other or future agreements, should any be requested.

 
18.           This Amendment is a modification only and not a novation.  Except
for the above-quoted modifications, the Financing Documents, any loan
agreements, credit agreements, reimbursement agreements, security agreements,
mortgages, deeds of trust, pledge agreements, assignments, guaranties,
instruments or documents executed in connection with the Financing Documents,
and all the terms and conditions thereof, shall be and remain in full force and
effect with the changes herein deemed to be incorporated therein.  This
Amendment is to be considered attached to the Financing Documents and made a
part thereof.  This Amendment shall not release or affect the liability of any
guarantor of the Notes or credit facility executed in reference to the Financing
Documents, if any, or release any owner of collateral granted as security for
the Financing Documents.  The validity, priority and enforceability of the
Financing Documents shall not be impaired hereby.  To the extent that any
provision of this Amendment conflicts with any term or condition set forth in
the Financing Documents, or any document executed in conjunction therewith, the
provisions of this Amendment shall supersede and control.  The Bank expressly
reserves all rights against all parties to the Financing Documents.


19.           This Amendment shall be governed and construed in accordance with
the laws of the State of New York


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be executed as
of the day and year first above written.




 

 
BORROWERS:
     
ORBIT INTERNATIONAL CORP.
     
By: /s/ David Goldman
 
Name: David Goldman
 
Title:   Chief Financial Officer
     
BEHLMAN ELECTRONICS, INC.
     
By: /s/ David Goldman
 
Name: David Goldman
 
Title:   Chief Financial Officer
     
TULIP DEVELOPMENT LABORATORY, INC.
     
By: /s/ David Goldman
 
Name: David Goldman
 
Title:   Chief Financial Officer
     
INTEGRATED CONSULTING SERVICES, INC.
     
By: /s/ David Goldman
 
Name: David Goldman
 
Title:   Chief Financial Officer
     
BANK:
     
CAPITAL ONE,
 
NATIONAL ASSOCIATION
     
By: /s/ Dawn Juliano
 
Name: Dawn Juliano
 
Title: Vice President

 
6

--------------------------------------------------------------------------------